DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20, all the claims pending in the application, are rejected. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


35 U.S.C. 101 requires that a claimed invention must fall within one of the four eligible categories of invention (i.e. process, machine, manufacture, or composition of matter) and must not be directed to subject matter encompassing a judicially recognized exception as interpreted by the courts.  MPEP 2106.  The four eligible categories of invention  include: (1) process which is an act, or a series of acts or steps, (2) machine which is an concrete thing, consisting of parts, or of certain devices and combination of devices, (3) manufacture which is an article produced from raw or prepared materials by giving to these materials new forms, qualities, properties, or combinations, whether by hand labor or by machinery, and (4) composition of matter which is all compositions of two or more substances and all composite articles, whether they be the results of chemical union, or of mechanical mixture, or whether they be gases, fluids, powders or solids.  MPEP 2106(I).
Claim 20 is rejected under 35 U.S.C. 101 as not falling within one of the four statutory categories of invention because the broadest reasonable interpretation of the instant claims in light of the specification encompasses transitory signals. In particular, the first full paragraph on page 41 of the specification describes hardware examples of computer-readable storage media, but does so in an open-ended manner. Thus, computer-readable storage media, as defined by the specification, may include transitory signals. 
However, transitory signals are not within one of the four statutory categories (i.e. non-statutory subject matter).  See MPEP 2106(I). Claims directed toward a non-transitory computer readable medium may qualify as a manufacture and make the claim patent-eligible subject matter.  MPEP 2106(I).  Therefore, the Examiner recommends amending the claims to recite a “non-transitory computer-readable medium” in order to resolve this issue.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Initially, the Examiner notes that claim 13 is absent from the claim set. The Examiner recommends renumbering the claims accordingly. 

Independent claim 1 recites “subsequent to said training…each denoting a number of times a particular code flow point associated with said each counter value is executed at runtime”. It is unclear whether the highlighted portion of this limitation refers to the identically recited limitation in the “receiving” step of the claim. If so, the Examiner recommends amending the above limitation to recite “the number of times…” Otherwise, the Examiner recommends amending the limitation to include a distinguishing modifier (e.g., second, another, or the like). 

Claims 2-18 are rejected by virtue of their dependency on claim 1. 

Also, claim 17 recites “the first error state”. Although claim 1 (from which claim 17 depends) recites a “first state”, there is insufficient antecedent basis for “the first error state” in the claims. 

Independent claim 19 recites “subsequent to said training…each denoting a number of times a particular code flow point associated with said each counter value is executed at runtime”. It is unclear whether the highlighted portion of this limitation refers to the identically recited limitation in the “receiving” step of the claim.

Independent claim 20 recites “subsequent to said training…each denoting a number of times a particular code flow point associated with said each counter value is executed at runtime”. It is unclear whether the highlighted portion of this limitation refers to the identically recited limitation in the “receiving” step of the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over “An Online Power System Stability Monitoring System Using Convolutional Neural Networks” by Gupta et al. (hereinafter “Gupta”) in view of U.S. Patent No. 10,372,556 to Baruch et al. (hereinafter “Baruch”).
As to independent claim 1, Gupta discloses a method of predicting states (Abstract discloses that Gupta is directed to a convolutional neural network which inputs a heatmap representation of measurements for instability prediction; see also Fig. 1 and Table 1) comprising: receiving a plurality of data sets; receiving a plurality of images generated from the plurality of data sets, wherein each of the plurality of data sets is used to generate a different one of the plurality of images (Section IIA discloses using measured data to render color images, each image representing a window of data with size G x s, each image being a heatmap of the measurements or data matrix); labeling each of the plurality of images with state information, wherein first state information associated with a first image of the plurality of images indicates that the first image is associated with a first error state of a system or an application (Section IIA discloses that each heatmap represents either a stable case or an unstable case which can be visualized in Figs. 2-3; accordingly, section IIB4 discloses that each heatmap is labeled with one of five classes or states; see Table I); training a neural network using the plurality of images, wherein said training includes training the neural network to recognize the first state (Section IIB4 discloses using the labeled heatmaps to train the convolutional neural network to classify each heatmap based on what is happening to the system during the time window represented therein; Section IIB5 discloses that output of the trained CNN is a prediction of instability or alert state); subsequent to said training, receiving a next image generated from another data set; and predicting, by the neural network and in accordance with the next image, whether the system or the application is expected to transition into the first state (Section IIB5 discloses that the trained CNN is used to input a new heatmap and output a prediction of instability or alert state). 
Gupta discloses that the heatmap representation of system measurements provide visual patterns that represent a system state, and that these visual patterns can be learned by the CNN (Section IIA1). However, Gupta’s heatmaps represent measurements of a power system, rather than a data storage system. That is, Gupta does not expressly disclose that each of the plurality of data sets includes a plurality of counter values, wherein each of the plurality of counter values in each of the plurality of data sets denotes a number of times a particular code flow point associated with said each counter value is executed at runtime during a specified time period or that the received next image is generated from another data set including a plurality of counter values each denoting a number of times a particular code flow point associated with said each counter value is executed at runtime. 
Baruch, like Gupta, is directed to representing measured data using a heat map for the purpose of representing a state of the data (Abstract, col. 3, lines 37-59). Baruch discloses that the heatmaps are rendered in a remote storage environment and represent data sets comprising counters (Fig. 1 and corresponding description; col. 3, lines 37-59). Specifically, Baruch discloses that the counters monitor a number of input/output activities that are performed within a period of time (col. 3, lines 8-59).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to perform the heatmap/system state analysis disclosed in Gupta using heatmaps representing I/O activity in a remote storage system such as those disclosed in Baruch, to arrive at the claimed invention discussed above. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been to analyze and predict states of the storage system. 

As to claim 2, the proposed combination of Gupta and Baruch further teaches providing the next image as an input to the neural network; and responsive to providing the next image as an input to the neural network, generating by the neural network, a first output value corresponding to a probability indicating a likelihood that the system or the application subsequently transitions into the first state (Section IIB2 and IIB5 of Gupta discloses that a new heatmap input to the CNN results in a normalized probability score for each or the five classes which is converted into a prediction of alarm). 

As to claim 3, the proposed combination of Gupta and Baruch further teaches determining whether the first output value is greater than a threshold; and responsive to determining the first output value is greater than the threshold, predicting that the system or the application is expected to transition into the first state, and otherwise predicting that the system or the application is not expected to transition into the first state (Section IIB5 of Gupta discloses determining whether the normalized score for Class-4 is greater than a certain threshold, and if so, predicting instability; otherwise, the alarm is not raised). 

As to claim 7, the proposed combination of Gupta and Baruch further teaches that each of the plurality of images is a color image denoting a heat map of counter values included in a particular one of the plurality of data sets used to generate said each image (Section IIA1 of Gupta discloses that the heatmaps are color images; col. 3, lines 37-59 of Baruch disclose that the heatmaps represent counter values; the reasons for combining the references are analogous to those discussed above in conjunction with claim 1). 

As to claim 15, the proposed combination of Gupta and Baruch further teaches the system is a data storage system (Abstract of Baruch discloses that the system is a data storage system). 

As to claim 16, the proposed combination of Gupta and Baruch further teaches that each of the plurality of data sets is acquired at a different point in time (col. 3, lines 8-59 of Baruch disclose that the data sets are acquired during different periods of time).

As to claim 17, the proposed combination of Gupta and Baruch further teaches that the first image is generated from a first data set of the plurality of data sets, wherein the first image is correlated with the first error state and wherein the first image includes pixels representing the plurality of counter values of the first data set (section IIB4 of Gupta discloses that each heatmap is labeled with one of five classes or states, including an alert (error) state; see Table I; col. 3, lines 8-59 of Baruch discloses that the heatmap (inherently comprise of pixels) represent counts of a number of input/output activities are performed within a period of time; the reasons for combining the references are analogous to those discussed above in conjunction with claim 1). 

As to claim 18, the proposed combination of Gupta and Baruch further teaches that the first image is included in a first time sequence of images corresponding to states of the system or the application at different time intervals prior to the system or the application transitioning into the first error state (Section IIB4 of Gupta discloses that the heatmaps are labelled with a state of the system during the period represented in the heatmap, and the states transition progressively from “no disturbance” to “alert”; see Table I). 

Independent claim 19 recites a system comprising: one or more processors; and one or more memories comprising code stored thereon that, when executed, performs a method (col. 10, line 62- col. 11, line 8 of Baruch discloses that the algorithm is executed using processor-executable instructions stored on non-transitory media) of predicting states comprising the steps recited in independent claim 1 with a minor difference. Namely, claim 1 recites a “plurality of images”, whereas claim 19 recites a “plurality of matrices”. Since Gupta and Baruch’s heatmaps are images which are also matrices of pixel values, independent claim 19 is rejected for reasons analogous to those discussed above in conjunction with claim 1. 

Independent claim 20 recites a computer readable medium comprising code stored thereon that, when executed, performs a method (col. 10, line 62- col. 11, line 8 of Baruch discloses that the algorithm is executed using processor-executable instructions stored on non-transitory media) of predicting states comprising the steps recited in independent claim 1. Accordingly, independent claim 20 is rejected for reasons analogous to those discussed above in conjunction with claim 1.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Gupta in view of Baruch and further in view of U.S. Patent Application Publication No. 2011/0141118 to Cardno et al. (hereinafter “Cardno”).
As to claim 6, the proposed combination of Gupta and Baruch does not expressly disclose that each of the plurality of images is a gray scale image. However, Cardno discloses that it was well known in the image processing arts to replace a color heatmap (such as the one disclosed in Gupta) with a grey scale heatmap ([0072]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the proposed combination of Gupta and Baruch to use a gray scale heatmap, as taught by Cardno, to arrive at the claimed invention discussed above. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been to adapt to user preference.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Gupta in view of Baruch and further in view of U.S. Patent Application Publication No. 2020/0301739 to Xu et al. (hereinafter “Xu”).
As to claim 8, the proposed combination of Gupta and Baruch does not expressly disclose that the neural network is a first neural network that is assigned an active role at a first point in time, and wherein a second neural network is assigned an idle role at the first point in time. However, Xu discloses a resource allocation algorithm in which computational resources are allocated for executing operations of a neural network for a time period during which another neural network is in idle mode ([0066]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the proposed combination of Gupta and Baruch to assign computational resources to the convolutional neural network while another neural network is kept idle, as taught by Xu, to arrive at the claimed invention discussed above. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been to save computational resources. 

Allowable Subject Matter
Claims 4-5, 9-12 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if the rejections under 35 USC 112 are overcome.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M CONNER whose telephone number is (571)272-1486. The examiner can normally be reached noon - 8:30 PM Monday through Thursday and Saturday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SEAN M CONNER/Primary Examiner, Art Unit 2663